Jones, J.,
delivered the opinion of the Court.
On reading and duly considering the return of this writ of mandamus, this Court is of opinion that a peremptory writ of mandamus issue, commanding the said Judge to enter up judgment in the above cause. The same question was before the Court in the third judicial district, and the same opinion, after solemn argument, given in a cause in which the same principles were involved.
The return of the said writ of mandamus is, therefore, adjudged insufficient; and let a peremptory mandamus issue to the said Court, commanding it to enter judgment at the next Court for the plaintiffs, against the defendant, on the judgment confessed in vacation before the Clerk.